Fono, Judge:
This appeal for a reappraisement concerns the proper dutiable value of certain transistor radios imported from Hong Kong. These radios were produced in Hong Kong from certain kits which are of American origin. The radios were invoiced at $4.25 net packed and included was the sum of $0.09 for the carrying case, $0,065 for the earphone and $1 for the transistor kits. Counsel for both parties agree pursuant to their statements filed under Tule 15 of this court that the proper basis of appraisement is export value as that value is defined under section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165. Defendant in its amended statement also agreed to the unit invoiced value of $4.25 net packed and that included therein was an amount of $0.09 for the carrying case, $0,065 for the earphone and the sum of $0,718 for alleged American goods returned (the kits). The sole issue is therefore reduced by virtue of said modified statement to the question of whether the value of the American goods, the kits, are valued at $1 each or $0,718 each.
This matter was brought to trial and briefed by plaintiff. Defendant thereafter filed a request to be relieved of filing a brief since it concurs that plaintiff has established prima facie the following:
* * * the proper basis of appraisement is export value as defined in section 402(b) of the Tariff Act of 1930, as amended; that that value is the unit invoiced value of $4.25, net pkd., as indicated on the official papers; and that included in said value is an amount of $0.09 each for the invoiced carrying cases and $0.065 each for the invoiced earphones and $1.00 for alleged American goods returned.
Accepting the foregoing, I find as matters of fact:
1. That the merchandise involved herein consists of six transistor radios, model DC 3506, which were imported with carrying cases, earphones and contain transistor kits of American origin.
2. That the involved merchandise was appraised on the basis of export value as defined in section 402(b), Tariff Act of 1930, as amended, at $4.343 net packed, included in which value is an amount of $0.09 each for the carrying case, $0.065 each for the earphones, and $1 each for the American goods returned.
3. That the record in this case establishes that on or about the date of exportation, such or similar merchandise was freely sold or offered for sale, to all purchasers in the principal markets of Hong Kong, in the usual wholesale quantities and in the ordinary course of trade for *594exportation, to tbe United States, at $4.25 eacb net packed, included in wbicb value was tbe amount of $0.09 eacb for the carrying case, $0,065 eacb for tbe earphones and $1 eacb for the transistor kits.
I therefore conclude as matters of law:
1. That export value as defined in section 402(b), supra, is tbe proper basis for determining tbe value of tbe imported merchandise.
2. That such export value is as noted in finding of fact 3, supra.
Judgment will be entered accordingly.